DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 09/04/2018 and 08/12/2020 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 01/28/2021 by Applicant’s Attorney, Michael Garvey.

The application has been amended as follows:
CLAIMS: 

Cancel withdrawn claims 14-18 and 21.

1. Method of manufacturing a waveguide device comprising the steps of: 
making a core having sidewalls with outer and inner surfaces, the inner surfaces defining a waveguide channel, wherein the core has at least one hole formed in the sidewalls between said outer and inner surfaces of the sidewalls; and 
of the core by immersion of the core in a reagent fluid, wherein the reagent fluid is supplied to the waveguide channel through the at least one hole to promote the evacuation of bubbles in the waveguide channel and/or the flow of the reagent fluid to the waveguide channel during said immersion [[; 
characterized in that said core has at least one hole between said outer and inner surfaces of the sidewalls, specifically intended to promote the evacuation of bubbles in said channel and/or the flow of the fluid during said immersion]]. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 is directed towards a method of manufacturing a waveguide device. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1: 
making a core defining a waveguide channel wherein the sidewalls of the core has at least on hole and depositing a layer of conductive metal an inner surfaces of the core by immersion in a reagent fluid supplied to the waveguide channel through the at least one hole to promote evacuation of bubbles and/or flow of the reagent fluid to the waveguide channel during the immersion.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:
US 2018/0301820 discloses a method of forming a waveguide device by making a core (3, Fig 2) defining a waveguide channel with at least one hole (slots 2, Fig 2) formed in the sidewalls of the core, followed by depositing a layer of conductive material to inner surfaces of the waveguide channel by electroless plating (known to be performed by immersing in a reagent fluid, although this is not disclosed). However, this reference does not discuss in any detail the electroless plating step and therefore does not disclose or suggest that the depositing of the conductive layer on the inner surfaces of the core is done by immersion in a reagent fluid 
US 6,265,703 discloses a waveguide that has vent holes (40, Fig 4) formed in the sidewalls of the waveguide device to vent hot gas during operation to suppress arcs. However, this reference does not disclose or suggest forming a core with at least one hole formed in the sidewalls of the core or depositing a conductive layer on inner surfaces of the core by immersion in a reagent core wherein reagent fluid is supplied through the at least one hole.
US 3,982,215 discloses a method for manufacturing a waveguide device/filter by making a core (2) with sidewalls followed by depositing conductive metal layers (12, 12a-3, 14, 14a-c) on the inside and outside of the core by immersion in reagent fluid baths, wherein openings/bushings (10) are formed in the sidewalls of the waveguide after the depositing of the conductive metal layers to aid in the tuning of the waveguide device/filter. However, this reference does not disclose or suggest forming the core with at least one hole or depositing the conductive layer to the inside of the waveguide by supplying the reagent fluid through the at least one hole.

Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729